Citation Nr: 0427918	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  98-06 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for a skin disability. 

3.  Entitlement to service connection for vision loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1965 to 
October 1967.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to service connection 
for hearing loss, a skin disability and vision loss.  

The Board notes that the April 1997 rating decision granted 
service connection for a scar status post laceration to the 
left temporal area and assigned a zero percent rating from 
January 22, 1997.  The veteran timely appealed this issue.  
However, at the hearing before the RO in February 2000, the 
veteran stated that he wanted to withdraw this issue from 
appeal.  Therefore, this issue is no longer before the Board.  
See 38 C.F.R. § 20.204 (2003). 

The veteran testified before a hearing officer at the RO in 
February 2000, and before the undersigned at the RO in August 
2004.  Transcripts of these hearings are associated with the 
claims folder.

The issue of entitlement to service connection for a visual 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  None of the veteran's skin disabilities are diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.

3.  There is no competent evidence of a causal link between 
the veteran's skin disabilities, including dermatitis, 
sebaceous cyst, eczema, folliculitis, and urticaria, and his 
military service. 

4.  The veteran does not have a current hearing loss 
disability within the meaning of VA regulations. 


CONCLUSIONS OF LAW

1.  The veteran's skin disabilities to include dermatitis, 
sebaceous cyst, eczema, folliculitis, and urticaria, were not 
incurred in or aggravated by active duty, nor may the 
veteran's skin disabilities be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2003).

2.  Hearing loss was not incurred in, or aggravated by, 
active military service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The United States 
Court of Appeals for Veterans Claims (Court) has found that 
this regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004).  

In a letter dated in January 2003, VA notified the veteran of 
the evidence needed to substantiate the claims and offered to 
assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  The letter informed 
the veteran that he could submit his own evidence.  This 
notice served to inform the veteran that he could submit 
relevant evidence in his possession.

In Pelegrini, the Court held that the VCAA and implementing 
regulations provide that before an initial unfavorable agency 
of original jurisdiction (AOJ) decision is issued on a claim, 
a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, at 119-20  

In this case, the VCAA notice was provided after the initial 
AOJ adjudication in April 1997.  However, the veteran was 
provided with VCAA content complying notice in January 2003.  
This is the remedy where pre-AOJ-adjudication notice was not 
provided.  Id., at 122-4.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and that the duty to 
assist requirements of the VCAA have been satisfied.  All 
available service medical records were obtained.  VA 
treatment records dated from 1997 to 2003 were obtained.  The 
veteran has testified that he did not seek treatment for a 
skin disability until 1997.  He did not identify any 
treatment for the claimed hearing loss disability.  The RO 
informed the veteran of the evidence they attempted to 
obtain.  There is no identified relevant evidence that has 
not been accounted for.   

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The veteran underwent VA 
examinations in February 1997 and March 1997.  The examiners 
did not express an opinion as to the link between 
disabilities and service.  However, such an opinion is 
unnecessary because, as will be discussed below, there is no 
evidence that the veteran has current hearing loss as defined 
by VA, and there is no competent evidence that current skin 
disease may be related to service.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2003).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003). 


Presumptive service connection on the basis of herbicide 
exposure

Presumptive service connection on the basis of herbicide 
exposure is provided for specified diseases manifested to a 
degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116(a).

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease.  38 U.S.C.A. § 1116(b)(1).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e). 

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Standard of review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Entitlement to service connection for a skin disability

Service records show that the veteran served in the Vietnam 
area of operations while aboard the USS Saint Paul in July 
1966.  It is unclear whether the veteran had "service in the 
Republic of Vietnam," for purposes of presumptive service 
connection on the basis of exposure to Agent Orange.  Service 
in waters offshore of Vietnam qualifies for the presumption, 
only if the conditions of service involved duty or visitation 
in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  
However, the Board need not reach this question, because none 
of the veteran's reported skin diseases are subject to 
presumptive service connection under 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e).

The medical evidence of record shows that the veteran has 
variously diagnosed current skin disabilities.  A June 2003 
VA treatment record indicates that the veteran has dermatitis 
and a sebaceous cyst.  A July 2001 VA treatment record 
indicates that the veteran had recurrent chronic eczema, 
folliculitis, and dermatitis.  A May 2001 VA treatment record 
notes that the veteran had chronic urticaria.  A March 1998 
VA treatment record indicates that the veteran had a chronic 
itching rash and the assessment was probable chronic eczema.  
A February 1997 VA examination report indicates that the 
veteran reported that after Vietnam, he developed an itchy 
rash on both legs.  He reported that in January 1997, he 
developed lumps in the scrotal area and inner thighs.  
Examination revealed no lesions or subcutaneous nodules at 
that time.  There were findings of residuals of cellulitis of 
the right olecranon.  The diagnosis was history of 
subcutaneous nodules and pruritic lesions with no active 
disease at that time.  

None of these skin conditions is among the disease subject to 
presumptive service connection on the basis of exposure to 
herbicides.  38 C.F.R. § 3.309(e).  Thus, the evidence 
preponderates against the veteran's claim for service 
connection for skin disabilities on a presumptive basis.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

The competent evidence of record does not support the 
veteran's claim for service connection on a direct basis 
either.  Service medical records are silent with regard to a 
skin disability.  An October 1967 discharge examination 
report indicates that the skin was normal.  

At the August 2004 hearing the veteran testified that he had 
a heat rash in service, but that his current skin conditions 
were unlike the in-service rash.  He further testified that 
he had not noticed his current skin conditions until 20 to 25 
years ago.  This history would place the onset of the current 
skin conditions many years after service.

The veteran's testimony makes clear that he did not 
experience a continuity of skin symptomatology beginning in 
service.  As a lay person, he is not competent to link the 
current skin conditions to Agent Orange exposure in service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The VA treatment records and examination report do not 
suggest any link between the veteran's skin disabilities and 
service, to include any claimed herbicide exposure.  There is 
no other competent evidence linking the current skin 
conditions to service.  Thus, service connection for a skin 
disability is not warranted on a direct basis.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed Cir. 2000).

Since the preponderance of the evidence is against the claim 
for service connection for skin disabilities, the benefit of 
the doubt doctrine is not for application with regard to this 
claim.  VCAA; Gilbert, 1 Vet. App. 49.

Entitlement to service connection for hearing loss

The veteran contends that he incurred hearing loss as a 
result of noise exposure while working as a boiler 
technician, and from five-inch and eight-inch cannon fire in 
service.  He has testified that was not provided with hearing 
protection.

Service medical records do not show findings or diagnosis of 
hearing loss.  
On the authorized audiological evaluation in February 1965, 
pure tone thresholds, in decibels, were as follows (ISO units 
are in parentheses):




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
-10(0)
--
-10(-5)
LEFT
0(15)
-5(5)
-5(5)
--
-5(0)

The discharge examination report dated in October 1967 
indicates that whispered voice and spoken voice testing was 
15/15.   

The medical evidence of record demonstrates that the veteran 
does not have current hearing loss as defined by 38 C.F.R. 
§ 3.385.  The veteran was afforded a VA audiometric 
examination in February 1997.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20-25
20
10
15
25
LEFT
20-25
20
5
20
35

Speech eudiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.  The 
diagnosis was hearing sensitivity within normal limits for 
both ears.  

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
In the present case, there is no evidence of current impaired 
hearing as defined by 38 C.F.R. § 3.385.

The veteran's own assertions that he has hearing loss which 
was incurred in service are afforded no probative weight in 
the absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  Although the veteran 
and other lay persons are competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render his opinions as to a medical 
diagnosis competent.

Therefore, for the reasons discussed above, the Board finds 
that service connection for hearing loss is not warranted, 
since there is no evidence of a current hearing disability as 
defined by VA regulations.  The Board concludes that the 
preponderance of the evidence of record is against the 
veteran's claim for service connection.  The claim is 
therefore denied.


ORDER

Entitlement to service connection for a skin disability is 
denied.  

Entitlement to service connection for hearing loss is denied. 


REMAND

At the hearing before the Board in August 2004, the veteran 
stated that while in service serving aboard the USS 
Argenholm, he was walking on deck when a missile went off.  
He testified that he was right under the missile and it 
knocked him unconscious.  He added that when he woke up, he 
saw yellow dots.  He stated that he was taken to sick bay.  
He stated that since that time, he had problems with his 
eyes.  

The veteran underwent VA visual examination in March 1997.  
He reported having blurry distant and near vision.  The 
veteran indicated that he also had noticed "floaters" in 
his vision for both eyes for 15 years.  The diagnosis was 
hyperopic presbyopia in both eyes, and vitreous syneresis.  
The examiner did not express an opinion as to the 
relationship between the eye disabilities and the history of 
in-service eye and head injury reported by the veteran.

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
necessary when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, 
a veteran is competent to report a continuity of 
symptomatology.  Charles v. Principi, 16 Vet. App. 370 
(2002).  

A medical opinion is needed to determine the etiology of the 
veteran's current eye disability and to determine if such 
disability is related to his period of service, including an 
eye injury in service.  

At the hearing before the Board in August 2004, the veteran 
indicated that he underwent an eye examination at the VA 
medical center in West Los Angeles five or six months ago.  
These records have not been obtained.  VA has an obligation 
to obtain relevant private treatment records adequately 
identified by a claimant.  38 U.S.C.A. § 5103A(b).

Accordingly, this case is remanded for the following action: 

1.  The RO or AMC should take the 
necessary steps to obtain all records of 
the veteran's VA treatment records for 
treatment of his eye disabilities from 
the VA Medical Center in West Los Angeles 
since August 2003.  

2.  The veteran should be afforded VA 
visual examination to determine the 
etiology of any current eye disability.  

The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should report the etiology 
of any eye disability found.  The 
examiner should render a medical opinion 
that addresses whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran's current eye 
disabilities are related to any disease 
or injury in service.  The examiner 
should provide a rationale for all 
conclusions.

3.  Then the AMC or RO should 
readjudicate the issue of entitlement to 
service connection for a visual 
disability.  If all the desired benefits 
are not granted, a supplemental statement 
of the case should be furnished to the 
veteran and his representative.  The case 
should then be returned to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



